Case 1:18-cv-03134-DDD-STV Document 45 Filed 07/24/19 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-03134-DDD-STV

  OTTER PRODUCTS, LLC and
  TREEFROG DEVELOPMENTS, INC.,

                    Plaintiffs,

  v.

  SIMPLE CELL INC.,
  NICK SKELLY, and
  JOHN DOES 1-10, individually or as corporate/business entities,

                    Defendants.


                      STIPULATION OF DISMISSAL WITHOUT PREJUDICE


         Plaintiffs Otter Products, LLC and Treefrog Developments, Inc. and Defendants Simple

  Cell, Inc. and Nicholas Skelly, by their respective undersigned attorneys, hereby stipulate,

  pursuant to F.R.Civ. P. 41(a)(1)(A)(ii), to the dismissal of all claims in the above captioned case,

  without prejudice. The parties further agree that the parties shall bear their own costs, expenses,

  and legal fees.

  Respectfully submitted on July 24, 2019.

  VORYS, SATER, SEYMOUR and                          MILES & STOCKBRIDGE P.C.
  PEASE LLP

  s/ Tyler B. Pensyl_________________                s/ Robert S. Brennen
  Tyler B. Pensyl                                    Robert S. Brennen
  52 East Gay Street                                 100 Light Street
  Columbus, Ohio 43215                               Baltimore, MD 21202
  Phone: (614) 464-6334                              Phone: (410) 385-3653
  Fax: (614) 719-5072                                Fax: (410) 698-1352
  Email: tbpensyl@vorys.com                          Email: rbrennen@milesstockbridge.com

  Attorney for Plaintiffs                            Attorney for Defendants
Case 1:18-cv-03134-DDD-STV Document 45 Filed 07/24/19 USDC Colorado Page 2 of 2




  BROWNSTEIN HYATT FABER                   MICHAEL BEST & FRIEDRICH, LLP
  SCHRECK
  LLP

  s/ Martha L. Fitzgerald                  s/ Alexander C. Clayden
  Martha L. Fitzgerald                     Alexander C. Clayden
  410 Seventeenth Street, Suite 2200       1776 Lincoln Street, Suite 1100
  Denver, Colorado 80202-4432              Denver, Colorado 80203
  Phone: (303) 223-1472                    Phone: (720) 745-4877
  Email: mfitzgerald@bhfs.com              Fax: (877) 398-5240
                                           Email: acclayden@michaelbest.com

  Attorney for Plaintiffs                  Attorney for Defendants




                                       2
